

FORM OF MANAGEMENT INCENTIVE PLAN TIED RESTRICTED STOCK UNIT AGREEMENT
FOR THE CARNIVAL CORPORATION 2011 STOCK PLAN


THIS MANAGEMENT INCENTIVE PLAN TIED RESTRICTED STOCK UNIT AGREEMENT (this
“Agreement”), shall apply to the grant of Management Incentive Plan Tied
Restricted Stock Units made to Executives of Carnival Corporation, a corporation
organized under the laws of the Republic of Panama, (the “Company”) or
executives of an Affiliate, on [DATE] (the “Grant Date”) under the Carnival
Corporation 2011 Stock Plan (the “Plan”).


1.Grant of Management Incentive Plan Tied Restricted Stock Units.


(a)Grant. The Company hereby makes to the Executive a Management Incentive Plan
Tied restricted stock unit grant consisting of that number of Management
Incentive Plan Tied restricted stock units (the “MTE RSUs”) set forth in the
Executive’s EquatePlus portfolio, on the terms and conditions set forth in the
Plan and this Agreement. Each MTE RSU represents the right to receive payment in
respect of one Share as of the Settlement Date (as defined below), to the extent
the Executive is vested in such MTE RSUs as of the Settlement Date, subject to
the terms of this Agreement and the Plan. The MTE RSUs are subject to the
restrictions described herein, including forfeiture under the circumstances
described in Section 3 hereof (the “Restrictions”). The Restrictions shall lapse
and the MTE RSUs shall vest and become nonforfeitable in accordance with Section
2 and Section 3 hereof.


(b)Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. Any capitalized terms
not otherwise defined in this Agreement shall have the definitions set forth in
the Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement, and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Executive and his legal
representative in respect of any questions arising under the Plan or this
Agreement. In the event there is any inconsistency between the provisions of the
Plan and this Agreement, the provisions of the Plan shall govern.


2.Terms and Conditions.


(a)Vesting. Except as otherwise provided in Section 3 hereof, the MTE RSUs shall
vest and become non-restricted on the second anniversary of the Grant Date.
Notwithstanding the foregoing, the Committee shall have the authority to remove
the Restrictions on the MTE RSUs whenever it may determine that, by reason of
changes in applicable laws or other changes in circumstances arising after the
Grant Date, such action is appropriate.


(b)Settlement. The obligation to make payments and distributions with respect to
MTE RSUs shall be satisfied through the issuance of one Share for each vested
and non-restricted MTE RSU, less applicable withholding taxes (the
“settlement”), and the settlement of the MTE RSUs may be subject to such
conditions, restrictions and contingencies as the
1







--------------------------------------------------------------------------------



Committee shall determine. The MTE RSUs shall be settled on the first trading
date occurring on or after the date that the MTE RSUs vest and are
non-restricted (as applicable, the “Settlement Date”), except as otherwise
provided in Sections 3 and 6 (a).




(c)Dividends and Voting Rights. Each outstanding MTE RSU shall be credited with
dividend equivalents equal to the dividends (including extraordinary dividends
if so determined by the Committee) declared and paid to shareholders of the
Company in respect of one Share. Dividend equivalents shall not bear interest
and shall be subject to the same Restrictions as the MTE RSUs to which they are
attributable. On the Settlement Date, such dividend equivalents in respect of
each vested MTE RSU shall be settled by delivery to the Executive of a number of
Shares equal to the quotient obtained by dividing (i) the aggregate accumulated
value of such dividend equivalents by (ii) the Fair Market Value of a Share on
the date that is 30 days prior to the applicable vesting date, rounded down to
the nearest whole share, less any applicable withholding taxes. No dividend
equivalents shall be accrued for the benefit of the Executive with respect to
record dates occurring prior to the Grant Date, or with respect to record dates
occurring on or after the date, if any, on which the Executive has forfeited the
MTE RSUs. The Executive shall have no voting rights with respect to the MTE RSUs
or any dividend equivalents.


(d)The dates set forth in this Section 2 (which include by reference Sections 3
and 6(a)) and disregarding any discretionary early release of restrictions in
Section 2 for amounts which would not be a short term deferral pursuant to
Section 409A, have been specified for the purpose of complying with Section 409A
of the Code. To the extent payments are made during the periods permitted under
Section 409A of the Code, the Company shall be deemed to have satisfied its
obligations under the Plan and shall not be in breach of its payments
obligations hereunder.


3.Termination of Employment or Service with the Company.


(a)Termination by the Company for Cause. If the Executive’s employment or
service with the Company or an Affiliate terminates for Cause, then all
outstanding MTE RSUs shall immediately terminate on the date of termination of
employment or service.


(b)Termination by the Company Not for Cause. If the Executive’s employment is
terminated by the Combined Group and its Affiliates other than for Cause (as
defined below) (and other than by reason of Disability or pursuant to Section
3(f) below), then the Executive shall be deemed to have vested on the date of
termination in a number of MTE RSUs equal to the product of (i) the number of
MTE RSUs granted multiplied by (ii) a fraction, the numerator of which is the
number of days elapsed during the period commencing on the Grant Date through
and including the date of termination, and the denominator of which is 730,
rounded down to the nearest whole MTE RSU, and the remaining unvested portion of
the MTE RSUs shall terminate on the date of termination of employment or
service. These MTE RSUs shall vest in accordance with the schedule set forth in
Section 2(a) and shall be settled in accordance with Section 2(b) (without
regard to the requirement that Executive remain employed by a member of the
Combined Group or an Affiliate)..


(c)Death or Disability. If the Executive’s employment or service with the
Company or an Affiliate terminates by reason of his or her death or Disability,
the Restrictions shall lapse
2







--------------------------------------------------------------------------------



as to 100% of the MTE RSUs and the MTE RSUs shall fully vest and become
non-restricted on the date of termination and shall be settled in accordance
with Section 2(b).


(d)Diagnosis of Terminal Illness. If the Executive voluntarily terminates
employment as a direct result of Executive being diagnosed with a terminal
medical condition, the Restrictions on the MTE RSUs shall lapse as to 100% of
the MTE RSUs and the MTE RSUs shall fully vest and become non-restricted on the
date of termination and shall be settled in accordance with Section 2(b).


(e)Attaining Retirement Age. The MTE RSUs shall become non-forfeitable upon the
Executive’s attainment of Retirement Age while in the employ of the Company or
an Affiliate, but shall remain subject to all other Restrictions, except as
provided for in sub-section (h) below.


(f)Termination After Change in Control. In accordance with Section 13(a) of the
Plan, if the Executive’s employment is terminated by the Combined Group and its
Affiliates other than for Cause upon or within 12 months following a Change in
Control, the Restrictions shall lapse as to 100% of the MTE RSUs and the MTE
RSUs shall fully vest on the date of termination and shall be settled in
accordance with Section 2(b) without regard to Section 2(a).


(g)Other Termination. If the Executive’s employment or service with the Company
terminates for any reason other than as otherwise described in the foregoing
provisions of this Section 3 (whether due to voluntary termination or
otherwise), then all outstanding MTE RSUs shall immediately terminate on the
date of termination of employment or service.


(h)If the Executive becomes subject to U.S. federal income tax as a direct
result of the lapse of the forfeiture restrictions under Sections 3(b) or 3(e),
then the Restrictions shall lapse as to 50% of the MTE RSUs upon the Executive’s
involuntary termination, not for Cause, or attainment of Retirement Age and such
MTE RSUs shall vest and become non-restricted. The Restrictions on the remaining
50% of the MTE RSUs shall lapse (and such MTE RSUs shall vest) in accordance
with the schedule set forth in Section 2(a) or as otherwise set forth in this
Agreement; provided, that all unreleased MTE RSUs and all rights under this
Agreement shall be forfeited upon Executive’s violation of the provisions of
Section 4 (Non-competition) or Section 5 (Non-disclosure) of this Agreement. Any
vested MTE RSUs will be settled during the calendar year in which they become
vested and non-restricted on a date selected by the Company in accordance with
Section 2(b).


(i)Breach of Restrictive Covenants. Notwithstanding anything herein to the
contrary, no release of MTE RSUs shall be made, and all unreleased MTE RSUs
issued hereunder and all rights under this Agreement shall be forfeited, if (i)
the Executive shall engage in competition, as more particularly described in
Section 4, or (ii) the Executive violates the nondisclosure provisions set forth
in Section 5.


(j)Released MTE RSUs. Following Executive’s termination of employment or service
with the Company or an Affiliate for any reason, the Executive (or the
Executive’s beneficiary or legal representative, if applicable) must provide for
all Stock underlying released MTE RSUs (including those issued under this
Agreement as well as Shares underlying released MTE RSUs issued under any other
similar agreement, whether on account of termination or previously released in
connection with the vesting terms of such similar agreement) to be
3







--------------------------------------------------------------------------------



liquidated or transferred to a third party broker no later than six months
following the later of (i) Executive’s date of termination or (ii) the latest
Settlement Date or other applicable vesting or settlement date (whether under
this Agreement or a similar agreement) occurring following the Executive’s
termination. If the Executive (or the Executive’s beneficiary, as applicable)
fails to liquidate or transfer the Stock prior to the end of the applicable six
month period, the Company is hereby authorized and directed by the Executive
either, in the Company’s discretion: (i) to sell any such remaining Stock on the
Executive’s (or the Executive’s beneficiary’s) behalf on the first trading date
following the end of such period on which the Company is not prohibited from
selling such Stock; or (ii) to transfer such Shares to the Company’s stock
transfer agent for registration in the Executive’s (or the Executive’s
beneficiary’s) name. The Company will not be responsible for any gain or loss or
taxes incurred with respect to the Stock underlying the released MTE RSUs in
connection with such liquidation or transfer.


4.Non-Competition. The services of the Executive are unique, extraordinary and
essential to the business of the Combined Group and its Affiliates. Accordingly,
in consideration of the MTE RSUs granted hereunder, the Executive agrees that
he/she will not, without the prior written approval of the Board, at any time
during the term of his/her employment with the Combined Group or its Affiliates
and (except as provided below) for the then remaining duration of the
Restrictions on the MTE RSUs, if any, following the date on which the
Executive’s employment with the Combined Group or its Affiliates terminates,
directly or indirectly, within the cruise industry wherever located, engage in
any business activity directly or indirectly competitive with the business of
the Combined Group or its Affiliates, or serve as an officer, director, owner,
consultant, or employee of any organization then in competition with the
Combined Group or its Affiliates. In addition, the Executive agrees that during
such restricted period following his/her employment with the Combined Group or
its Affiliates, he/she will not solicit, either directly or indirectly, any
employee of the Combined Group or its Affiliates, its subsidiaries or division,
who was such at the time of the Executive’s separation from employment
hereunder. In the event that the provisions of this Section 4 should ever be
adjudicated to exceed the time, geographic or other limitations permitted by
applicable law in any jurisdiction, then such provisions shall be deemed
reformed in such jurisdiction to the maximum time, geographic or other
limitations permitted by applicable law.


5.Non-Disclosure. The Executive expressly agrees and understands that Combined
Group or its Affiliates own and/or control information and material which is not
generally available to third parties and which Combined Group or its Affiliates
consider confidential, including, without limitation, methods, products,
processes, customer lists, trade secrets and other information applicable to its
business and that it may from time to time acquire, improve or produce
additional methods, products, processes, customers lists, trade secrets and
other information (collectively, the ”Confidential Information”). The Executive
hereby acknowledges that each element of the Confidential Information
constitutes a unique and valuable asset of Combined Group or its Affiliates, and
that certain items of the Confidential Information have been acquired from third
parties upon the express condition that such items would not be disclosed to
Combined Group or its Affiliates and its officers and agents other than in the
ordinary course of business. The Executive hereby acknowledges that disclosure
of Combined Group or its Affiliates’ Confidential Information to and/or use by
anyone other than in Combined Group or its Affiliates’ ordinary course of
business would result in irreparable and continuing damage to Combined Group or
its Affiliates. Accordingly, the Executive agrees to hold the Confidential
Information in the strictest secrecy, and covenants that, during the term of
his/her employment
4







--------------------------------------------------------------------------------



with Combined Group or its Affiliates (or any member of the Combined Group or
its Affiliates) or at any time thereafter, he/she will not, without the prior
written consent of the Board, directly or indirectly, allow any element of the
Confidential Information to be disclosed, published or used, nor permit the
Confidential Information to be discussed, published or used, either by himself
or by any third parties, except in effecting Executive’s duties for Combined
Group or its Affiliates in the ordinary course of business. The Executive agrees
to keep all such records in connection with the Executive’s employment as
Combined Group or its Affiliates may direct, and all such records shall be the
sole and absolute property of Combined Group or its Affiliates. The Executive
further agrees that, within five (5) days of Combined Group or its Affiliates’
request, he/she shall surrender to Combined Group or its Affiliates any and all
documents, memoranda, books, papers, letters, price lists, notebooks, reports,
logbooks, code books, salesmen records, customer lists, activity reports, video
or audio recordings, computer programs and any and all other data and
information and any and all copies thereof relating to Combined Group or its
Affiliates’ business or any Confidential Information.


Notwithstanding the foregoing, nothing in this Agreement prohibits the Executive
from voluntarily communicating, without notice to or approval by the Company,
with any federal or state government agency about a potential violation of a
federal or state law or regulation or to participate in investigations, testify
in proceedings regarding the Company's or an Affiliate’s past or future conduct,
or engage in any activities protected under whistle blower statutes. Further,
pursuant to the Defend Trade Secrets Act of 2016, the Executive shall not be
held criminally, or civilly, liable under any federal or state trade secret law
for the disclosure of a trade secret that is made in confidence either directly
or indirectly to a federal, state, or local government official, or an attorney,
for the sole purpose of reporting, or investigating, a violation of law.
Moreover, the Executive may disclose trade secrets in a complaint, or other
document, filed in a lawsuit, or other proceeding, if such filing is made under
seal. Finally, if the Executive files a lawsuit alleging retaliation by the
Company or an Affiliate for reporting a suspected violation of the law, the
Executive may disclose the trade secret to the Executive’s attorney and use the
trade secret in the court proceeding, if the Executive files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.


6.Miscellaneous.


(a)Compliance with Legal Requirements. The granting and settlement of the MTE
RSUs, and any other obligations of the Company under this Agreement, shall be
subject to all applicable federal, state, local and foreign laws, rules and
regulations and to such approvals by any regulatory or governmental agency as
may be required. If the settlement of the MTE RSUs would be prohibited by law,
the settlement shall be delayed until the earliest date on which the settlement
would not be so prohibited.


(b)Transferability. Unless otherwise provided by the Committee in writing, the
MTE RSUs shall not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Executive other than by will or the laws of
descent and distribution and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company; provided, that, the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.


5







--------------------------------------------------------------------------------



(c)Tax Withholding. The Executive acknowledges that, regardless of any action
taken by the Company or, if different, the Executive’s employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the Executive’s participation in the Plan and legally applicable to
the Executive (Tax-Related Items), is and remains the Executive’s responsibility
and may exceed the amount, if any, actually withheld by the Company or the
Employer. The Executive further acknowledges that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the MTE RSUs, including,
but not limited to, the grant, vesting or settlement of the MTE RSUs, the
subsequent sale of Shares acquired pursuant to such settlement and the receipt
of any dividends and/or dividend equivalents; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the MTE
RSUs to reduce or eliminate the Executive’s liability for Tax-Related Items or
achieve any particular tax result. Further, if the Executive is subject to
Tax-Related Items in more than one jurisdiction, the Executive acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.


Prior to any relevant taxable or tax withholding event, as applicable, the
Executive agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Executive authorizes the Company or its agent to satisfy any applicable
withholding obligations with regard to all Tax-Related Items by one or a
combination of the following: (i) withholding from the Executive’s wages or
other cash compensation paid to the Executive by the Company and/or the
Employer; or (ii) withholding from proceeds of the sale of Shares acquired upon
settlement of the MTE RSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Executive’s behalf pursuant to
this authorization without further consent); or (iii) withholding in Shares to
be issued upon settlement of the MTE RSUs. Further, notwithstanding anything
herein to the contrary, the Company may cause a portion of the MTE RSUs to vest
prior to the applicable date set forth in Sections 2 or 3 of this Agreement in
order to satisfy any Tax-Related Items that arise prior to the date of
settlement of the MTE RSUs; provided that to the extent necessary to avoid a
prohibited distribution under Section 409A of the Code, the number of MTE RSUs
so accelerated and settled shall be with respect to a number of Shares with a
value that does not exceed the liability for such Tax-Related Items.


Notwithstanding the foregoing, if the Executive is an officer subject to Section
16 of the Exchange Act, the Company will not withhold in Shares upon the
relevant taxable or tax withholding event other than where U.S. federal tax
withholding is required upon lapse of the forfeiture restrictions pursuant to
Sections 3(b), (d) or 3(e) of this Agreement, or if otherwise approved in
advance by the Committee or the Board.


Depending on the withholding method, the Company may withhold or account for
Tax- Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Executive will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Stock equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Executive is deemed to have been issued the full number of Shares subject to the
6







--------------------------------------------------------------------------------



vested Award, notwithstanding that a number of the Shares are held back solely
for the purpose of paying the Tax-Related Items.


Finally, the Executive agrees to pay to the Company or the Employer any amount
of Tax- Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Executive’s participation in the Plan
that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
the Executive fails to comply with the Executive’s obligations in connection
with the Tax-Related Items.


(d)Nature of Grant. In accepting the grant, the Executive acknowledges,
understands and agrees that:


(i)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;


(ii)the grant of the MTE RSUs is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of MTE RSUs,
or benefits in lieu of MTE RSUs, even if MTE RSUs have been granted in the past;


(iii)all decisions with respect to future awards or other grants, if any, will
be at the sole discretion of the Company;


(iv)the Executive is voluntarily participating in the Plan;


(v)the MTE RSUs and the Shares subject to the MTE RSUs, and the income from and
value of same, are not intended to replace any pension rights or compensation;


(vi)the MTE RSUs and the Shares subject to the MTE RSUs, and the income from and
value of same, are not part of normal or expected compensation for purposes of,
including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses, holiday
pay, long-service awards, pension or retirement or welfare benefits or similar
payments;


(vii)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;


(viii)no claim or entitlement to compensation or damages shall arise from
forfeiture of the MTE RSUs resulting from the termination of the Executive’s
employment or other service relationship (for any reason whatsoever, whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Executive is employed or the terms of the Executive’s
employment agreement, if any);


(ix)unless otherwise agreed with the Company, the MTE RSUs and the Shares, and
the income from and value of same, are not granted as consideration for, or in
connection with,
7







--------------------------------------------------------------------------------



the service the Executive may provide as a director of the Company or any member
of the Combined Group and its Affiliates;


(x)unless otherwise provided in the Plan or by the Company in its discretion,
the MTE RSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the MTE RSUs or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
and


(xi)if the Executive resides outside the United States or is otherwise subject
to the laws of a country outside the United States:


(A)the MTE RSUs and the Shares subject to the MTE RSUs, and the income from and
value of same, are not part of normal or expected compensation for any purpose;
and


(B)neither the Company, the Employer or any member of the Combined Group or its
Affiliates shall be liable for any foreign exchange rate fluctuation between the
Executive’s local currency and the United States Dollar that may affect the
value of the MTE RSUs or of any amounts due to the Executive pursuant to the
settlement of the MTE RSUs or the subsequent sale of any Shares acquired upon
settlement.


(e)No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Executive’s
participation in the Plan, or the Executive’s acquisition or sale of the
underlying Shares. The Executive should consult with the Executive’s own
personal tax, legal and financial advisors regarding the Executive’s
participation in the Plan before taking any action related to the Plan.


(f)Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein, in the case of fraud, negligence, intentional or gross misconduct or
other wrongdoing on the part of Executive (or any other event or circumstance
set forth in any clawback policy implemented by the Company, including, without
limitation, any clawback policy adopted to comply with the requirements of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder) that results in a material restatement of
the Company’s issued financial statements, such Executive will (i) forfeit any
unvested MTE RSUs and (ii) be required to reimburse the Company for all or a
portion, as determined by the Committee in its sole discretion, of any income or
gain realized on the settlement of the MTE RSUs or the subsequent sale of Shares
acquired upon settlement of the MTE RSUs with respect to any fiscal year in
which the Company’s financial results are negatively impacted by such
restatement. The Executive agrees to and shall be required to repay any such
amount to the Company within 30 days after the Company demands repayment. In
addition, if the Company is required by law to include an additional “clawback”
or “forfeiture” provision to outstanding grants, under the Dodd- Frank Wall
Street Reform and Consumer Protection Act or otherwise, then such clawback or
forfeiture provision shall also apply to this Agreement as if it had been
included on the Grant Date and the Company shall promptly notify the Executive
of such additional provision. In addition, if a Executive has engaged or is
engaged in Detrimental Activity after the Executive’s employment or service with
the Company or its subsidiaries has ceased, then the Executive, within 30 days
after written demand by the Company, shall return any income or gain realized
8







--------------------------------------------------------------------------------



on the settlement of the MTE RSUs or the subsequent sale of Shares acquired upon
settlement of the MTE RSUs.


(g)Code Section 409A. To the extent that the Executive is subject to U.S.
federal tax and the MTE RSUs are considered “nonqualified deferred compensation”
subject to Section 409A of the Code: (i) references in this Agreement to
“termination of employment” or “termination of service” (and substantially
similar phrases) shall mean “separation from service” within the meaning of
Section 409A of the Code; and (ii) if the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, any settlement of
the MTE RSUs upon the Executive’s separation from service shall be made to the
Executive on the first trading date following the date that is six months after
the date of the Executive’s separation from service or, if earlier, the
Executive’s date of death. For purposes of Section 409A of the Code, each
payment that may be made in respect of the MTE RSUs is designated as a separate
payment.


(h)No Rights as Stockholder. The Executive shall not be deemed for any purpose
to be the owner of any Shares subject to the MTE RSUs. The Company shall not be
required to set aside any fund for the payment of the MTE RSUs.


(i)Waiver. Any right of the Company contained in this Agreement may be waived in
writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.


(j)Notices. Any written notices provided for in this Agreement or the Plan shall
be in writing and shall be deemed sufficiently given if either hand delivered or
if sent by fax or overnight courier, or by postage paid first class mail.
Notices sent by mail shall be deemed received three business days after mailing
but in no event later than the date of actual receipt. Notices shall be
directed, if to the Executive, at the Executive’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.


(k)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.


(l)No Rights to Continued Employment. Nothing in the Plan or in this Agreement
shall be construed as giving the Executive any right to be retained, in any
position, as an employee, consultant or director of the Company or its
Affiliates or shall interfere with or restrict in any way the right of the
Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Executive at any time for any reason whatsoever. The
rights and obligations of the Executive under the terms and conditions of the
Executive’s office or employment shall not be affected by this Agreement. The
Executive waives all and any rights to compensation and damages in consequence
of the termination of the Executive’s office or employment with any member of
the Combined Group or any of its Affiliates for any reason whatsoever (whether
lawfully or unlawfully) insofar as those rights arise, or may arise, from the
9







--------------------------------------------------------------------------------



Executive’s ceasing to have rights under or the Executive’s entitlement to the
MTE RSUs under this Agreement as a result of such termination or from the loss
or diminution in value of such rights or entitlements. In the event of conflict
between the terms of this Section 6(l) and the Executive’s terms of employment,
this Section will take precedence.


(m)Beneficiary. In the event of the Executive’s death, any Shares that vest
pursuant to Section 3(b) of this Agreement will be issued to the legal
representative of the Executive’s estate.


(n)Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the Executive
and the beneficiaries, legal representatives, executors, administrators, heirs
and successors of the Executive.


(o)Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
of the Executive in accordance with the Plan.


(p)Governing Law; JURY TRIAL WAIVER. This Agreement shall be construed and
interpreted in accordance with the laws of the State of Florida without regard
to principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Florida. THE PARTIES EXPRESSLY AND
KNOWINGLY WAIVE ANY RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER
OR IN CONNECTION WITH THIS AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.


(q)Data Protection. The Employer, the Company and any Affiliate may collect,
use, process, transfer or disclose the Executive’s Personal Information for the
purpose of implementing, administering and managing the Executive’s
participation in the Plan, in accordance with the Carnival Corporation & plc
Equity Plans Participant Privacy Notice the Executive previously received. (The
Executive should contact ownership@carnival.com if he or she would like to
receive another copy of this notice.) For example, the Executive’s Personal
Information may be directly or indirectly transferred to Equatex AG or any other
stock plan service provider as may be selected by the Company, and any other
third parties assisting the Company with the implementation, administration and
management of the Plan.


(r)Insider Trading/Market Abuse Laws. The Executive may be subject to insider
trading restrictions and/or market abuse laws in applicable jurisdictions,
including the United States, the United Kingdom, and the Executive’s country,
which may affect the Executive’s ability to directly or indirectly, for his- or
her- self or a third party, acquire or sell, or attempt to sell, Shares under
the Plan during such times as the Executive is considered to have “inside
information” regarding the Company (as defined by the laws and regulations in
the applicable jurisdiction, including the United States, the United Kingdom,
and the Executive’s country), or may affect the trade in Shares or the trade in
rights to Shares under the Plan. Local insider trading laws and regulations may
prohibit the cancellation or amendment of orders the
10







--------------------------------------------------------------------------------



Executive placed before the Executive possessed inside information. Furthermore,
the Executive could be prohibited from (i) disclosing the inside information to
any third party, which may include fellow employees (other than on a “need to
know” basis) and (ii) “tipping” third parties or causing them otherwise to buy
or sell securities. Local insider trading laws and regulations may be the same
or different from any Company insider trading policy. The Executive acknowledges
that it is the Executive’s responsibility to be informed of and compliant with
such regulations, and the Executive should speak to the Executive’s personal
advisor on this matter.


(s)Foreign Asset/Account, Exchange Control and Tax Reporting. The Executive may
be subject to foreign asset/account, exchange control and/or tax reporting
requirements as a result of the acquisition, holding and/or transfer of Shares
or cash (including dividends, dividend equivalents and the proceeds arising from
the sale of Shares) derived from the Executive’s participation in the Plan, to
and/or from a brokerage/bank account or legal entity located outside the
Executive’s country. The applicable laws of the Executive’s country may require
that the Executive report such accounts, assets, the balances therein, the value
thereof and/or the transactions related thereto to the applicable authorities in
such country. The Executive also may be required to repatriate sale proceeds or
other funds received as a result of his or her participation in the Plan to the
Executive’s country through a designated bank or broker within a certain time
after receipt. The Executive acknowledges that the Executive is responsible for
ensuring compliance with any applicable foreign asset/account, exchange control
and tax reporting requirements and should consult the Executive’s personal legal
advisor on this matter.


(t)Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.


(u)Language. The Executive acknowledges that he or she is proficient in the
English language, or has consulted with an advisor who is sufficiently
proficient, so as to allow him or her to understand the terms and conditions of
this Agreement. If the Executive has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.




(v)Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Executive hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.


(w)Country-Specific Provisions. The MTE RSUs shall be subject to the additional
terms and conditions set forth in Appendix A to this Agreement for the
Executive's country, if any. Moreover, if the Executive relocates to one of the
countries included in Appendix A, the terms and conditions for such country will
apply to the Executive, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons.


11







--------------------------------------------------------------------------------



(x)Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Executive's participation in the Plan, on the MTE RSUs
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
the Executive to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.


IN WITNESS WHEREOF, the Company has executed this Agreement as of the day first
written above.


CARNIVAL CORPORATION




By: ____________________________
        Jerry Montgomery
        Chief Human Resources Officer











12







--------------------------------------------------------------------------------



APPENDIX A


Country Specific Information


TERMS AND CONDITIONS


This Appendix A includes additional terms and conditions that govern the Award
granted to the Executive if the Executive resides in one of the countries listed
herein. This Appendix A forms part of the Agreement. These terms and conditions
are in addition to, or if so indicated, in place of, the terms and conditions in
the Agreement.


If the Executive is a citizen or resident of a country other than the one in
which the Executive is currently working, is considered a resident of another
country for local law purposes or transfers employment and/or residency between
countries after the Grant Date, the Company shall, in its sole discretion,
determine to what extent the additional terms and conditions included herein
will apply to the Executive under these circumstances.


NOTIFICATIONS


This Appendix A also includes information regarding exchange controls,
securities laws and certain other issues of which the Executive should be aware
with respect to the Executive's participation in the Plan. The information is
based on the exchange control, securities laws and other laws in effect in the
respective countries as of December 2018. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Executive not
rely on the information noted herein as the only source of information relating
to the consequences of the Executive's participation in the Plan because the
information may be out of date at the time the Executive vests in the Award or
when the Executive sell the Shares acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to the Executive's particular situation, and the Company is not in a
position to assure the Executive of any particular result. Accordingly, the
Executive is advised to seek appropriate professional advice as to how the
relevant laws in the Executive's country may apply to the Executive's situation.


Finally, if the Executive is a citizen or resident of a country other than the
one in which the Executive is currently working, is considered a resident of
another country for local law purposes or transfers employment and/or residency
between countries after the Grant Date, the information contained herein may not
be applicable in the same manner to the Executive.


Capitalized terms not explicitly defined in this Appendix A but defined in the
Agreement or Plan shall have the same definitions as in the Plan and/or the
Agreement.


ARGENTINA


TERMS AND CONDITIONS


Nature of Grant. This provision supplements Section 6(d) - Nature of Grant of
the Agreement:


In accepting the grant of the Award, the Executive acknowledges and agrees that
the grant of the Award is made by the Company (not the Employer) in its sole
discretion and that the value of any Awards or Shares acquired under the Plan
shall not constitute salary or wages for any purpose under Argentine labor law,
including the calculation of (i) any labor benefits including, but not limited
to, vacation pay, thirteenth salary,
13







--------------------------------------------------------------------------------



compensation in lieu of notice, annual bonus, disability, and leave of absence
payments, or (ii) any termination or severance indemnities.


If, notwithstanding the foregoing, any benefits under the Plan are considered
for purposes of calculating any termination or severance indemnities, the
Executive acknowledges and agrees that such benefits shall not accrue more
frequently than on an annual basis.


NOTIFICATIONS


Securities Law Information. Neither the Executive's Award nor the underlying
Shares are publicly offered or listed on any stock exchange in Argentina and, as
a result, have not been and will not be registered with the Argentine Securities
Commission (Comisión Nacional de Valores, CNV). The offer is private and not
subject to the supervision of any Argentine governmental authority. Neither this
nor any other offering material related to the MTE RSUs, nor the underlying
Shares, may be utilized in connection with any general offering to the public in
Argentina. Argentine residents who acquire MTE RSUs under the Plan do so
according to the terms of a private offering made from outside Argentina.


Exchange Control Information. Exchange control regulations in Argentina are
subject to frequent change. The Executive is solely responsible for complying
with any applicable exchange control restrictions, approvals, and reporting
requirements in connection with the MTE RSUs. The Executive should consult with
the Executive's personal legal advisor to ensure compliance with the applicable
requirements.


Foreign Asset/Account Reporting Information. If the Executive is an Argentine
tax resident, the Executive must report any Shares acquired under the Plan and
held by the Executive on December 31 of each year on the Executive's annual tax
return for that year.


AUSTRALIA


NOTIFICATIONS


Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act of 1997 (Cth) (the “Act”) applies (subject to the conditions of
the Act).


Securities Law Information. If the Executive acquires Shares under the Plan and
offers the Shares for sale to a person or entity resident in Australia, the
offer may be subject to disclosure requirements under Australian law. The
Executive should consult with the Executive’s legal advisor before making any
such offer in Australia.


AUSTRIA


NOTIFICATIONS


Exchange Control Information. If the Executive holds Shares obtained through the
Plan outside Austria, the Executive must submit a report to the Austrian
National Bank. An exemption applies if the value of the Shares as of any given
quarter does not meet or exceed €30,000,000 or as of December 31 does not meet
or exceed €5,000,000. If the former threshold is exceeded, quarterly obligations
are imposed, whereas if the latter threshold is exceeded, annual reports are
required. The quarterly reporting deadline is the fifteenth day of the month
following the last day of the respective quarter. The annual reporting date is
December 31 and the deadline for filing the annual report is January 31 of the
following year.


14







--------------------------------------------------------------------------------



When Shares are sold, there may be exchange control obligations if the cash
received is held outside Austria. If the transaction volume of all the
Executive's accounts abroad meets or exceeds €10,000,000, the movements and
balances of all accounts must be reported monthly, as of the last day of the
month, on or before the fifteenth day of the following month.




BELGIUM


NOTIFICATIONS


Foreign Asset/Account Reporting Information. The Executive is required to report
any security (e.g., Shares under the Plan) or bank accounts (including brokerage
accounts) opened and maintained outside Belgium on the Executive's annual tax
return. In a separate report, the Executive is required to report to the
National Bank of Belgium any bank accounts opened and maintained outside
Belgium. This report, as well as additional information on how to complete it,
can be found on the website of the National Bank of Belgium, www.nbe.be, under
the Kredietcentrales / Centrales des crédits caption.


Stock Exchange Tax Information. A stock exchange tax applies to transactions
executed by a Belgian resident through a non-Belgian financial intermediary,
such as a U.S. broker. The stock exchange tax likely will apply when Shares
acquired under the Plan are sold. The Executive should consult with the
Executive’s tax or financial advisor for additional details on the Executive’s
obligations with respect to the stock exchange tax.


BRAZIL


TERMS AND CONDITIONS


Compliance with Law. By accepting the Award, the Executive agrees to comply with
applicable Brazilian laws and to report and pay applicable Tax-Related Items
associated with the settlement of the Award or the subsequent sale of the Shares
acquired under the Plan.


Nature of Grant. This provision supplements Section 6(d) - Nature of Grant of
the Agreement:


By accepting the Award, the Executive agrees that the Executive is making an
investment decision, the Shares will be issued to the Executive only if the
vesting conditions are met and any necessary services are rendered by the
Executive over the vesting period, and the value of the underlying Shares is not
fixed and may increase or decrease in value over the vesting period without
compensation to the Executive.


NOTIFICATIONS


Exchange Control Information. If the Executive is resident or domiciled in
Brazil, the Executive will be required to submit an annual declaration of assets
and rights held outside Brazil to the Central Bank of Brazil if the aggregate
value of such assets and rights is equal to or greater than US$100,000. Assets
and rights that must be reported include Shares acquired under the Plan.


Tax on Financial Transaction (IOF). Cross-border financial transactions relating
to the Award may be subject to the IOF (tax on financial transactions). The
Executive is solely responsible for complying with any applicable IOF arising
from the Executive's participation in the Plan. The Executive should consult
with the Executive's personal tax advisor for additional details.


CANADA


15







--------------------------------------------------------------------------------



TERMS AND CONDITIONS


Form of Settlement. Notwithstanding any discretion contained in Section 9(e) of
the Plan, the Award is payable in Shares only.


NOTIFICATIONS


Securities Law Information. The Executive is permitted to sell Shares acquired
under the Plan through the designated broker appointed under the Plan, if any,
provided the sale of the Shares takes place outside Canada through the
facilities of a stock exchange on which the Shares are listed (i.e., the New
York Stock Exchange).


Foreign Asset/Account Reporting Information. The Executive is required to report
any specified foreign property (including MTE RSUs and Shares) on form T1135
(Foreign Income Verification Statement) if the total cost of the specified
foreign property exceeds C$100,000 at any time in the year. The form must be
filed by April 30 of the following year. MTE RSUs must be reported – generally
at a nil cost – if the C$100,000 cost threshold is exceeded because of other
specified foreign property the Executive holds. When Shares are acquired, their
cost generally is the adjusted cost base (“ACB”) of the Shares. The ACB would
ordinarily equal the fair market value of the Shares at the time of acquisition,
but if the Executive own other shares, this ACB may have to be averaged with the
ACB of the other shares. It is the Executive's responsibility to comply with
applicable reporting obligations. The Executive should consult with the
Executive's personal legal advisor to ensure compliance with applicable
reporting obligations.


CHINA


TERMS AND CONDITIONS


The following terms and conditions will be applicable to the Executive to the
extent that the Company, in its sole discretion, determines that the Executive's
participation in the Plan will be subject to exchange control restrictions in
the People’s Republic of China (“PRC”), as implemented by the PRC State
Administration of Foreign Exchange (“SAFE”):


Vesting. This provision supplements Section 2(a) - Vesting of the Agreement:


Notwithstanding anything to the contrary in the Agreement, the Award will not
vest and no Shares will be issued to the Executive unless and until all
necessary exchange control or other approvals with respect to the Award under
the Plan are obtained from SAFE or its local counterpart (“SAFE Approval”), as
determined by the Company in its sole discretion. In the event that SAFE
Approval has not been obtained, or the Company is unable to maintain its SAFE
Approval, prior to any date(s) on which the Award is scheduled to vest, the
Award will not vest until the seventh day of the month following the month in
which SAFE Approval is obtained or reinstated (the “Actual Vesting Date”). If
the Executive's employment terminates prior to the Actual Vesting Date, the
Executive shall not be entitled to vest in any portion of the Award and the
Award shall be forfeited without any liability to the Company, the Employer or
any member of the Combined Group and its Affiliates.


If or to the extent the Company is unable to obtain or maintain SAFE Approval,
no Shares subject to the MTE RSUs for which SAFE Approval has not been obtained
or maintain shall be issued. In this case, the Company retains the discretion to
settle any MTE RSUs in cash paid through local payroll in an amount equal to the
market value of the Shares subject to the MTE RSUs less any Tax-Related Items;
provided, however, that in case the Company is able to obtain or reinstate its
SAFE Approval with respect to any MTE
16







--------------------------------------------------------------------------------



RSUs, the cash payment for MTE RSUs not covered by the SAFE Approval shall not
be made until the SAFE Approval has been obtained or reinstated.


Settlement of MTE RSUs and Sale of Shares. This provision supplements Section
2(b) - Settlement of the Agreement:


Notwithstanding anything to the contrary in the Plan or the Agreement, to
facilitate compliance with PRC exchange control restrictions the Executive
agrees that any Shares acquired at settlement of the Award may be immediately
sold at settlement or, at the Company’s discretion, at a later time (including
when the Executive's employment terminates for any reason). If, however, the
sale of the Shares is not permissible under the Company’s insider trading
policy, the Company retains the discretion to postpone the issuance of the
Shares subject to the vested Award until such time that the sale is again
permissible and to then immediately sell the Shares subject to the Award. The
Executive further agrees that the Company is authorized to instruct its
designated broker to assist with the mandatory sale of the Shares (on the
Executive's behalf pursuant to this authorization), and the Executive expressly
authorizes such broker to complete the sale of the Shares. The Executive
acknowledges that the Company’s designated broker is under no obligation to
arrange for the sale of Shares at any particular price. Upon the sale of the
Shares, the Company agrees to pay the cash proceeds from the sale, less any
brokerage fees or commissions, to the Executive in accordance with applicable
exchange control laws and regulations and provided any liability for Tax-Related
Items has been satisfied. Due to fluctuations in the share price and/or the
United States Dollar exchange rate between the settlement date and (if later)
the date on which the Shares are sold, the sale proceeds may be more or less
than the fair market value of the Shares on the settlement date (which is the
amount relevant to determining the Executive's tax liability). The Executive
understands and agrees that the Company is not responsible for the amount of any
loss the Executive may incur and that the Company assumes no liability for any
fluctuation in the share price and/or United States Dollar exchange rate.


The Executive further agrees that any Shares to be issued to the Executive shall
be deposited directly into an account with the Company’s designated broker. The
deposited shares shall not be transferable (either electronically or in
certificate form) from the brokerage account. This limitation shall apply both
to transfers to different accounts with the same broker and to transfers to
other brokerage firms. The limitation shall apply to all Shares issued to the
Executive under the Plan, whether or not the Executive continues to be employed
by the Company, the Combined Group or one of its Affiliates.


Exchange Control Restrictions. By accepting the Award, the Executive understands
and agrees that the Executive will be required to immediately repatriate to
China the proceeds from the sale of any Shares acquired under the Plan or from
any cash dividends paid on such Shares. The Executive further understands that
such repatriation of the proceeds may need to be effected through a special
exchange control account established by the Company or any Affiliate, and the
Executive hereby consents and agrees that the proceeds may be transferred to
such account by the Company (or its designated broker) on the Executive's behalf
prior to being delivered to the Executive. The Executive also acknowledges and
understands that there may be a delay between the date the Shares are sold and
the date the cash proceeds are distributed to the Executive. The Executive
further agrees to sign any agreements, forms and/or consents that may be
reasonably requested by the Company (or the Company’s designated broker) to
effectuate such transfers.


The proceeds may be paid to the Executive in United States Dollars or local
currency, at the Company’s discretion. If the proceeds are paid to the Executive
in United States Dollars, the Executive understands that the Executive will be
required to set up a United States Dollar bank account in China so that the
proceeds may be deposited into this account. If the proceeds are paid to the
Executive in local currency, (i) the Executive acknowledges that the Company is
under no obligation to secure any particular exchange conversion rate and that
the Company may face delays in converting the proceeds to local currency due to
exchange control restrictions, and (ii) the Executive agrees to bear any
currency fluctuation risk between the time the Shares are sold or dividends are
paid and the time the proceeds are converted to local currency
17







--------------------------------------------------------------------------------



and distributed to the Executive. The Executive agrees to comply with any other
requirements that may be imposed by the Company in the future in order to
facilitate compliance with exchange control requirements in China.


FRANCE


TERMS AND CONDITIONS


Consent to Receive Information in English. By accepting the grant, the Executive
confirm having read and understood the documents relating to this grant (the
Plan and the Agreement) which were provided in the English language. The
Executive accepts the terms of these documents accordingly.


Consentement relatif à l’utilisation de la langue anglaise. En acceptant les
termes et conditions de cette attribution, le Executive confirme avoir lu et
compris les documents relatifs à cette attribution (le Plan et ce Contrat) qui
ont été communiqués au Executive en langue anglaise. Le Executive en accepte les
termes en connaissance de cause.


NOTIFICATIONS


Foreign Asset/Account Reporting Information. If the Executive retains Shares
acquired under the Plan outside France or maintains a foreign bank account, the
Executive must report such to the French tax authorities when filing the
Executive's annual tax return. Failure to comply could trigger significant
penalties.




GERMANY


NOTIFICATIONS


Exchange Control Information. Cross-border payments in excess of €12,500
(including transactions made in connection with the sale of securities) must be
reported monthly to the German Federal Bank (“Bundesbank”). If the Executive
makes or receives a payment in excess of this amount, the Executive must report
the payment to Bundesbank electronically using the “General Statistics Reporting
Portal” (Allgemeines Meldeportal Statistik) available via Bundesbank’s website
(www.bundesbank.de).


Foreign Asset/Account Reporting Information. If the Executive’s acquisition of
Shares under the Plan leads to a so-called qualified participation at any point
during the calendar year, he or she will need to report the acquisition when the
Executive files his or her tax return for the relevant year. A qualified
participation is attained if (i) the value of the Shares acquired exceeds EUR
150,000 or (ii) in the unlikely event the Executive holds Shares exceeding 10%
of the Company’s Common Stock.


HONG KONG


TERMS AND CONDITIONS


Sale Restriction. Shares received at vesting are accepted as a personal
investment. In the event that the Award vests and Shares are issued to the
Executive (or the Executive's legal representatives) within six months of the
Grant Date, the Executive (or the Executive's legal representatives) agrees that
the Shares will not be offered to the public or otherwise disposed of prior to
the six-month anniversary of the Grant Date.


18







--------------------------------------------------------------------------------



NOTIFICATIONS


Securities Law Information. WARNING: The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. The Executive is advised to
exercise caution in relation to the offer. If the Executive is in any doubt
about any of the contents of the Agreement, including this Appendix A, or the
Plan, the Executive should obtain independent professional advice. Neither the
grant of the Award nor the issuance of Shares upon settlement of the Award
constitutes a public offering of securities under Hong Kong law and is available
only to employees of the Company and members of the Combined Group and its
Affiliates. The Agreement, the Plan and other incidental communication materials
distributed in connection with the Award have not been prepared in accordance
with and are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong and are
intended only for the personal use of each eligible employee of the Company or
members of the Combined Group and its Affiliates and may not be distributed to
any other person.


Nature of Scheme. The Plan is not intended to be an occupational retirement
scheme for purposes of the Occupational Retirement Schemes Ordinance.






ITALY


TERMS AND CONDITIONS


Plan Document Acknowledgment. In accepting the Award, the Executive acknowledges
that the Executive has received a copy of the Plan and the Agreement, has
reviewed the Plan and the Agreement in their entirety and fully understands and
accepts all provisions of the Plan and the Agreement.


The Executive acknowledges that the Executive has read and specifically and
expressly approve the following sections of the Agreement: Section 2 - Terms and
Conditions; Section 3 - Termination of Employment or Service with the Company;
Section 6(c) - Tax Withholding; Section 6(d) - Nature of Grant; Section 6(p) -
Governing Law; JURY TRIAL WAIVER; and Section 6(t) - Language.


NOTIFICATIONS


Foreign Asset/Account Reporting Information. If the Executive is an Italian
resident and holds investments or financial assets outside Italy (e.g., cash,
MTE RSUs, Shares) during any fiscal year which may generate income taxable in
Italy (or if the Executive is the beneficial owner of such an investment or
asset even if the Executive does not directly hold the investment or asset), the
Executive is required to report such investments or assets on the Executive's
annual tax return for such fiscal year (on UNICO Form, RW Schedule, or on a
special form if the Executive is not required to file a tax return).


JAPAN


NOTIFICATIONS


Foreign Asset/Account Reporting Information. The Executive is required to report
details of any assets held outside Japan as of December 31 (including Shares
acquired under the Plan), to the extent such assets have a total net fair market
value exceeding ¥50 million. Such report will be due by March 15 each year. The
Executive should consult with the Executive's personal tax advisor to determine
if the reporting obligation applies to the Executive and whether the Executive
will be required to include details of the Executive's outstanding MTE RSUs, as
well as Shares, in the report.


19







--------------------------------------------------------------------------------



KOREA


NOTIFICATIONS


Foreign Asset/Account Reporting Information. If the Executive is a Korean
resident, the Executive must declare all of the Executive's foreign financial
accounts (i.e., non-Korean bank accounts, brokerage accounts, etc.) to the
Korean tax authority and file a report with respect to such accounts if the
monthly balance of such accounts exceeds KRW 500 million (or an equivalent
amount in foreign currency) on any month-end date during a calendar year. The
Executive should consult with the Executive's personal tax advisor to determine
how to value his or her foreign accounts for such purposes and the Executive's
personal reporting obligations.


NETHERLANDS


There are no country specific provisions.




SINGAPORE


TERMS AND CONDITIONS


Restrictions on Sale. The Executive agrees that, in the event that any portion
of the Award vests prior to the six-month anniversary of the Grant Date, the
Executive will not sell any Shares acquired at vesting prior to the six-month
anniversary of the Grant Date, unless such sale or offer is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”).


NOTIFICATIONS


Securities Law Information. The grant of the Award is being made pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the SFA under which it
is exempt from the prospectus and registration requirements under the SFA and is
not made to the Executive with a view to the Shares being subsequently offered
for sale to any other party. The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore.


Chief Executive Officer and Director Notification Requirement. The Chief
Executive Officer (“CEO”) and the directors, associate directors or shadow
directors1 of a Singapore Subsidiary or Affiliate are subject to certain
notification requirements under the Singapore Companies Act. Specifically, the
CEO and directors must notify the Singapore Subsidiary or Affiliate in writing
of an interest (e.g., MTE RSUs, Shares, etc.) in the Company or any related
company within two business days of (i) its acquisition or disposal, (ii) any
change in a previously- disclosed interest (e.g., upon vesting / settlement of
the Award or when Shares acquired under the Plan are subsequently sold), or
(iii) becoming the CEO or a director.


1 A shadow director is an individual who is not on the board of directors of the
Singapore Subsidiary or Affiliate, but who has sufficient control so that the
board of directors of the Singapore Subsidiary or Affiliate acts in accordance
with the directions or instructions of the individual.


SPAIN


20







--------------------------------------------------------------------------------



TERMS AND CONDITIONS


Nature of Grant. The following provision supplements Section 6(d) - Nature of
Grant of the Agreement:


In accepting the Award, the Executive consents to participation in the Plan and
acknowledges that the Executive has received a copy of the Plan.


The Executive understands that the Company has unilaterally, gratuitously and in
its sole discretion decided to grant Awards under the Plan to individuals who
may be employees of the Company, the Employer, or any member of the Combined
Group and its Affiliates throughout the world. This decision is a limited
decision that is entered into upon the express assumption and condition that any
grant will not bind the Company, the Employer, or any member of the Combined
Group and its Affiliates. Consequently, the Executive understands that the Award
is granted on the assumption and condition that the Award and any Shares issued
upon settlement of the Award are not a part of any employment contract (either
with the Company or any member of the Combined Group and its Affiliates) and
shall not be considered a mandatory benefit, salary for any purposes (including
severance compensation) or any other right whatsoever.



21







--------------------------------------------------------------------------------



In addition, the Executive understands that this grant would not be made to the
Executive but for the assumptions and conditions referred to above; thus, the
Executive acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of, or right to, the Award shall be null and void.


NOTIFICATIONS


Securities Law Information. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory
in connection with the Award. The Agreement has not been, nor will it be,
registered with the Comisión Nacional del Mercado de Valores, and does not
constitute a public offering prospectus.


Exchange Control Information. The Executive must declare the acquisition,
ownership and disposition of Shares to the Spanish Dirección General de Comercio
e Inversiones (the “DGCI”) of the Ministry of Economy and Competitiveness on a
Form D-6. Generally, the declaration must be made in January for Shares owned as
of December 31 of the prior year and/or Shares acquired or disposed of during
the prior year; however, if the value of Shares acquired or disposed of or the
amount of the sale proceeds exceeds €1,502,530 (or if the Executive holds 10% or
more of the share capital of the Company or other such amount that would entitle
the Executive to join the Company’s Board of Directors), the declaration must be
filed within one month of the acquisition or disposition, as applicable.


In addition, the Executive may be required to electronically declare to the Bank
of Spain any foreign accounts (including brokerage accounts held abroad), any
foreign instruments (including Shares acquired under the Plan), and any
transactions with non-Spanish residents (including any payments of Shares made
pursuant to the Plan), depending on the balances in such accounts together with
the value of such instruments as of December 31 of the relevant year, or the
volume of transactions with non-Spanish residents during the relevant year.


Foreign Asset/Account Reporting Information. To the extent that the Executive
holds rights or assets (e.g., cash or Shares held in a bank or brokerage
account) outside Spain with a value in excess of €50,000 per type of right or
asset (e.g., Shares, cash, etc.) as of December 31 each year, the Executive is
required to report information on such rights and assets on the Executive's tax
return for such year. After such rights or assets are initially reported, the
reporting obligation will only apply for subsequent years if the value of any
previously-reported rights or assets increases by more than €20,000 or if the
Executive transfers or disposes of any previously- reported rights or assets.
The reporting must be completed by March 31. Failure to comply with this
reporting requirement may result in penalties. Accordingly, the Executive should
consult with the Executive's personal tax and legal advisors to ensure that the
Executive is properly complying with the Executive's reporting obligations.


SWITZERLAND


NOTIFICATIONS


Securities Law Information. The offer of MTE RSUs is considered a private
offering in Switzerland; therefore, it is not subject to registration in
Switzerland. Neither this document nor any other materials relating to the MTE
RSUs (i) constitutes a prospectus as such term is understood pursuant to article
652a of the Swiss Code of Obligations, (ii) may be publicly distributed nor
otherwise made publicly available in Switzerland or (iii) have been or will be
filed with, approved or supervised by any Swiss regulatory authority, including
the Swiss Financial Market Supervisory Authority (“FINMA”).




20



--------------------------------------------------------------------------------











TAIWAN


NOTIFICATIONS


Securities Law Information. The offer of participation in the Plan is available
only for employees of the Company and members of the Combined Group and its
Affiliates. The offer of participation in the Plan is not a public offer of
securities by a Taiwanese company.


Exchange Control Information. The Executive may acquire and remit foreign
currency (including cash dividends, dividend equivalents, proceeds from the sale
of Shares) into and out of Taiwan up to US$5,000,000 per year. If the
transaction amount is TWD 500,000 or more in a single transaction, the Executive
must submit a Foreign Exchange Transaction Form and also provide supporting
documentation to the satisfaction of the remitting bank.


UNITED KINGDOM


TERMS AND CONDITIONS


This provision supplements Section 6(c) - Tax Withholding of the Agreement:


Tax Withholding. Without limitation to Section 6(c) of the Agreement, the
Executive agrees that the Executive is liable for all Tax-Related Items and
hereby covenants to pay all such Tax- Related Items as and when requested by the
Company or any Affiliate or by Her Majesty's Revenue and Customs (“HMRC”) (or
any other tax authority or any other relevant authority).
The Executive also agrees to indemnify and keep indemnified the Company and any
Affiliate against any Tax-Related Items that they are required to pay or
withhold or have paid or will pay on the Executive’s behalf to HMRC (or any
other tax authority or any other relevant authority).


Notwithstanding the foregoing, if the Executive is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), the Executive understands that he or she may not be able to indemnify the
Company for the amount of any income tax not collected from or paid by the
Executive, in case the indemnification could be considered a loan. In this case,
the income tax not collected or paid may constitute a benefit to the Executive
on which additional income tax and National Insurance contributions may be
payable. The Executive will be responsible for reporting and paying any income
tax due on this additional benefit directly to HMRC under the self-assessment
regime and for paying the Company or the Employer, as applicable, for the value
of any employee National Insurance contributions due on this additional benefit,
which the Company or the Employer may recover from the Executive by any of the
means referred to in this Agreement.


In addition, the Executive agrees that the Company and/or the Employer may
calculate the income tax to be withheld and accounted for by reference to the
maximum applicable rates, without prejudice to any right the Executive may have
to recover any overpayment from HMRC or any applicable tax authority.
21

